Citation Nr: 1625782	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-35 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to a compensable disability rating for a pulmonary disability, to include pleural plaques and residuals, to include obstructive lung disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to October 1968.

This appeal is before the Board of Veterans' Appeals (Board) from February 2010 and November 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The February 2010 rating decision denied service connection for COPD, which was confirmed and continued by a May 2010 rating decision.  The November 2014 rating decision continued a noncompensable disability rating for pleural plaques secondary to asbestos exposure.

The Board observes that the Veteran has been variously diagnosed with COPD, emphysema, asthma, and pleural plaques, all of which have an effect on his pulmonary functions.  Accordingly, the Board finds it appropriate to expand the scope of his claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has recharacterized the Veteran's claim for service connection for pleural plaques as reflected on the title page.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a March 2016 Travel Board hearing, and a transcript of this hearing is of record.  The record was left open for 90 days to allow the Veteran to procure additional medical evidence.  The Veteran submitted additional evidence in April 2016 with a waiver of Agency of Original Jurisdiction (AOJ) review.


The issue of entitlement to a compensable disability rating for a pulmonary disability, to include pleural plaques and residuals, to include obstructive lung disease, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Prior to the promulgation of a Board decision, the Veteran withdrew in writing his appeal concerning the issue of entitlement to service connection for COPD.


CONCLUSION OF LAW

The criteria for withdrawal of appeal concerning the issue of entitlement to service connection for COPD have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The record reflects that at his March 2016 Travel Board hearing, the Veteran withdrew his appeal of the COPD claim.  Hence, there remains no allegation of errors of fact or law for appellate consideration regarding this claim, the Board does not have jurisdiction to review them, and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for COPD is dismissed.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran was awarded service-connection for pleural plaques as a result of asbestos exposure during service0. The Veteran's service-connected pleural plaques have been evaluated as noncompensable under Diagnostic Code 6845 for chronic pleural effusion or fibrosis.  See 38 C.F.R. § 4.97.  He contends that he is entitled to a 60 percent disability rating.  See VBMS, 10/22/15 NOD.  Evaluations under Diagnostic Code 6845 are based on the General Rating Formula for Restrictive Lung Disease, which for the most part depend on FEV-1 (Forced Expiratory Volume in one second), FEV-1/FVC (the ratio of FEV-4 to Forced Vital Capacity), or DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) results.

VA treatment records from March 2014 note an abnormal pulmonary function test (PFT) reflecting severe obstructive ventilator disorder of the COPD-emphysema type based on a reduced FEV-1/FVC ratio that was less than 0.70.  See VBMS, 3/19/14 VA Treatment Record, p. 1; 4/30/14 VA Treatment Record, p. 1.

An October 2014 VA examiner provided a diagnosis of pleural plaques and referenced March 2014 PFT results.  She noted that the Veteran also had COPD, emphysema, and asthma, which were not service-connected; and stated that none of the PFT results reflected the service-connected pleural plaques and that the severe obstructive ventilator defect reflected the status of the Veteran's COPD, emphysema, and asthma.  She explained that pleural plaques are benign and are the most common manifestation of past exposure to asbestos, that they only indicate that there had been exposure to asbestos, and are nearly always asymptomatic.  She stated that the fact that plaques were present on the parietal pleura meant that they had little effect on lung expansion.  Additionally, although extensive and confluent plaques are uncommon, if they did occur, she stated that they could result in a restrictive ventilator defect.  However, for this Veteran, she found that there was no evidence of extensive and confluent plaques per imaging and no evidence of restrictive ventilator defect per the PFTs.

An August 2015 VA examiner diagnosed the Veteran with COPD and pleural plaques as of 2009.  The VA examiner referenced the June 2015 PFT results, and stated that the DLCO result most accurately reflected the Veteran's level of disability because, per review of literature, the earliest physiologic abnormalities detected in asbestos-exposed patients were reductions in the DLCO and pulmonary compliance and the presence of exertional hypoxemia.  She also stated that COPD was predominantly responsible for the limitation in pulmonary function.

A November 2015 VA treatment record reflects diagnoses of severe COPD and asbestos pleural plaques with frequent COPD exacerbations that may have a component of restriction.  It was also noted that asbestos pleural plaques may be the cause of the restriction noted on PFT results.  However, no further explanation or testing was conducted to provide a more certain determination of such.

The Veteran submitted an April 2016 letter from his VA treating physician Dr. E.H., a pulmonary specialist, which states that the Veteran had very severe COPD and asbestos pleural plaques, that the severity of his lung disease was out of proportion to his smoking history, and that an obstructive pattern on a PFT is well-described in asbestos-exposed individuals who have only pleural plaques on radiographic studies.  She then opined that the asbestos exposure contributed to the severity and progression of his severe obstructive lung disease.  See VBMS, 4/18/16 VA Treatment Record.

The Board finds that the evidence, as discussed above, is in relative equipoise as to whether the Veteran's service-connected pulmonary disability manifest symptoms that are at least partially responsible for the Veteran's pulmonary dysfunction as measured in the PFTs.  This is because this circumstance has been described by a VA pulmonary specialist who is also the his treating physician.  Therefore,  a remand is necessary in this case as the effect of the Veteran's service-connected pulmonary disability on his PFT results, as opposed to the effect of his nonservice-connected pulmonary disorders, is not clear.  Specifically, clarification is needed as to whether obstructive or restrictive defects, or both, are present; how much of that is attributable to the Veteran's service-connected pleural plaques and residuals; and what that reveals about the severity of the Veteran's pleural plaques and residuals.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional medical evidence relevant to the Veteran's claim that may have come into existence in the interim.  All records and responses received should be associated with the claims file.

2.  Forward the Veteran's claims file, including a copy of this remand, to Dr. E.H., the Veteran's VA treating physician who submitted the April 4, 2016, letter; or if unavailable, another qualified examiner.  Ask that an addendum opinion address the following:

a.)  Review the Veteran's claims file and medical records, specifically the PFT results, and discuss which results (FEV-1, FEV-1/FVC, or DLCO) are the most reliable in evaluating the severity of the Veteran's service-connected pulmonary disability, to include pleural plaques and residuals.

b.)  Discuss to what extent the service-connected pleural plaques and residuals contribute to the Veteran's pulmonary dysfunction, as evidenced by his PFT results, as opposed to the other nonservice-connected disorders, (i.e., pulmonary disorders or dysfunction unrelated to the in-service asbestos exposure).

c.) If the examiner believes that another VA pulmonary examination is required before the above opinions may be rendered, then undertake such development. 

3.  The AOJ shall then readjudicate the issue of entitlement to a compensable disability rating for a pulmonary disability, to include pleural plaques and residuals.  If any benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and give the Veteran an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


